Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Peck, J.), rendered January 18, 2007, convicting him of murder in the second degree and tampering with physical evidence, upon a jury verdict, and imposing sentence.
*1094Ordered that the judgment is affirmed.
The defendant’s claim that he was deprived of a fair trial when the Supreme Court permitted the prosecutor to introduce evidence of his prior bad acts is preserved for appellate review (see CPL 470.05 [2]). Contrary to the defendant’s contention, however, the Supreme Court properly weighed the probative value of the prior bad act evidence against any prejudice to him (see People v Molineux, 168 NY 264 [1901]; see also People v Ventimiglia, 52 NY2d 350 [1981]). Moreover, the Supreme Court properly admitted evidence of the defendant’s prior acts of domestic violence against the victim as probative of the relationship between him and the victim and probative of the defendant’s motive or intent to murder the victim (see People v James, 19 AD3d 616 [2005]; People v Gorham, 17 AD3d 858 [2005]; People v Poquee, 9 AD3d 781 [2004]; People v Bierenbaum, 301 AD2d 119 [2002], cert denied 540 US 821 [2003]; People v Howard, 285 AD2d 560 [2001]).
The defendant’s arguments alleging ineffective assistance of counsel, as set forth in his main brief and in his supplemental pro se brief, are without merit (see People v Baldi, 54 NY2d 137, 146-147 [1981]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit or do not require reversal. Mastro, J.P., Santucci, Belen and Chambers, JJ., concur.